IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

MICHELLE O'NEAL,                    NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-2635

HSBC BANK, USA, NA, AS
TRUSTEE etc. et al.,

      Appellees.

_____________________________/

Opinion filed February 17, 2015.

An appeal from the Circuit Court for Duval County.
Aaron K. Bowden, Judge.

Thomas R. Pycraft, Jr. and Michael Joseph Pelkowski of Pycraft Law, LLC, St.
Augustine, for Appellant.

Nancy M. Wallace and Michael J. Larson of Akerman LLP, Tallahassee. William
P. Heller of Akerman LLP, Ft. Lauderdale., for Appellees.




PER CURIAM.

      AFFIRMED.

MARSTILLER, RAY, and SWANSON, JJ., CONCUR.